Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors GSE Systems, Inc. We consent to the incorporation by reference in the registration statements No. 333-138702 and No. 333-150249 on FormS-8 and registration statements No. 333-161121, No. 333-147537, No. 333-144623, No. 333-143199, No. 333-134569 and No. 333-126472 on Form S-3 of GSE Systems, Inc. of our reports dated March 8, 2012, with respect to the consolidated balance sheets of GSE Systems, Inc. as of December31, 2011 and 2010, and the related consolidated statements of operations, comprehensive income (loss), changes in stockholders’ equity and cash flows, for each of the years in the three-year period ended December 31, 2011, and the effectiveness of internal control over financial reporting as of December31, 2011, which reports appear in the December31, 2011 Annual Report on Form10-K of GSE Systems, Inc. /s/ KPMG LLP Baltimore, Maryland March 8, 2012
